Title: From George Washington to Timothy Pickering, 3 November 1799
From: Washington, George
To: Pickering, Timothy

 

PrivateDear Sir,
Mount Vernon Novr 3d 1799

Your private & confidential letter of the 24th Ulto came duly, and safely to hand. Its contents, I confess, surprised me. But as men will view the same things in different lights, I would now, fain hope that the P——has caught the true one; and, that good will come from the Mission, which is about to depart.
These are my wishes, and no one is more ardent in them; but I see nothing in the present aspect of European Affairs on which to build them. Nor no possible evil, under the same circumstances, that could result from delay, in forwarding it.
But as the measure is resolved on, and progressing, it must be left to time, & a little will do it, to develope the consequences. I trust, as you do, that that Providence which has protected all our steps hitherto, will continue to direct them—to the consumation of our happiness & prosperity.
I have not a doubt of General La Fayettes being now on his passage to the United States. I have done every thing in my power to induce him to suspend this determination; by representing the delicate situation in which he would be placed here, and the embarassment it might occasion. Mr Murray has enforced my observations with all his might; in vain I believe.
He replies, Poor fellow!—with too much truth I fear!—that there is no asylem for him in Europe. That he is determined (without knowing himself, I conceive) to be perfectly neutral. That his wish is to possess a small farm where he can enjoy ease & quiet. Little believing, although he has been told, that he will be assailed by the opposition party in this Country, and that it is hardly possible for him to avoid taking a side, without being suspected by both sides. That if [he] joins the Government party, he must relinquish all hope, & expectation of countenance from his own Country, under its present form; and if he joins the opposition, he will of course be frowned upon by the Government under whose protection he is settling.
To all this he asks, what can I do? and from Mr Murray’s last letter to me (an answer to which I passed through your hands a few days ago) I have no doubt of his being now on his way to the

United States. With the greatest esteem and regard—I am—Dear Sir Your Most Obedt Hble Servant

Go: Washington

